DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A1 in the reply filed on 10/27/2021 is acknowledged. Claims 5-7 and 15 directed to non-elected Species B and Claims 4 and 8 directed to non-elected Species A2 are withdrawn from further consideration. 
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 13, and 14 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida (US Pub. 20190079620). 
As per claim 1, Yoshida teaches (in figures 1-7) a display substrate, comprising: a common electrode (25) comprising an electrode unit array, wherein the electrode unit array comprises a plurality of electrode units (30), each of which corresponds to two adjacent sub-pixels (PX see paragraph 35 lines 23-25) and comprises a boundary electrode line (portions of 25 corresponding to the shaded portions labeled as R1 in the annotated figure below) and an inner region (regions within the boundary electrode line shown as shaded portions labeled as R1 in the annotated figure below) defined by the boundary electrode line, the inner region comprising a 
As per claim 9, Yoshida teaches (in figures 1-7) that in two adjacent electrode units (30) in a row direction of the electrode unit array: a longitudinal direction of the plurality of first strip electrode lines (portions of 25 between openings 25A in the regions corresponding to region labeled as R2 in the annotated figure below) within one of the two adjacent electrode units is the same as a longitudinal direction of the plurality of first strip electrode lines within the other of the two adjacent electrode units (see figure 4); and a longitudinal direction of the plurality of second strip electrode lines (portions of 25 between openings 25A in the regions corresponding to region labeled as R3 in the annotated figure below) within the one of the two adjacent electrode units is the same as a longitudinal direction of the plurality of second strip electrode lines within the other of the two adjacent electrode units (see figure 4).
As per claim 13, Yoshida teaches (in figures 1-7) a base substrate (21); a gate layer (32) on the base substrate; a gate insulating layer (33) on the gate layer and the base substrate; an active layer (34), a source layer (23B) and a drain layer (23C) on another side of the gate insulating layer opposite to a side of the gate layer, wherein the source layer and the drain layer 
As per claim 14, Yoshida teaches (in figures 1-7) a display device (10_, comprising: the display substrate according claim 1 (see rejection of claim 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US Pub. 20190079620) as applied to claim 1 above in view of Park et al. (KR 20100058976 with reference made to provided machine translation and hereafter Park). 
As per claim 2, Yoshida teaches (in figures 1-7) that the first region (regions corresponding to region labeled as R2 in the annotated figure below) and the second region (regions corresponding to region labeled as R3 in the annotated figure below) are arranged in a column direction of the electrode unit array.
Yoshida does not teach that in each of the plurality of electrode units, an angle defined by a longitudinal direction of the plurality of first strip electrode lines and a longitudinal direction of the plurality of second strip electrode lines is less than 90 degrees.
However, Park teaches (in figure 1) forming first strips (131a in the upper half of the pixel as shown in figure 1) and second strips (131a in the lower half of the pixel as shown in figure 1) such that an angle defined by a longitudinal direction of the plurality of first strip electrode lines and a longitudinal direction of the plurality of second strip electrode lines is less than 90 degrees (14-46 degrees) in order to obtain a maximum transmittance of the liquid crystal display (see figure 1 and page 4 line 52 – page 5 line 6).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the strip electrodes in Yoshida to have the shape and angle taught by Park. 
The motivation would have been to provide maximum transmittance. 
As per claim 3, Yoshida in view of Park teaches that in each of the plurality of electrode units (30 in Yoshida as modified by Park), the angle defined by the longitudinal direction of the plurality of first strip electrode lines (portions of 25 between openings 25A in the regions corresponding to region labeled as R2 in the annotated figure below in Yoshida as modified by Park to have the shape of strip electrodes 131a in the upper half of the pixel as shown in figure 1 of Park) and the longitudinal direction of the plurality of second strip electrode lines (portions of 25 between openings 25A in the regions corresponding to region labeled as R3 in the annotated figure below in Yoshida as modified by Park to have the shape of strip electrodes 131a in the bottom half of the pixel as shown in figure 1 of Park) is an acute angle (14-46 degrees see figure 1 and page 4 line 52 – page 5 line 6), and an angle defined by the longitudinal direction of the plurality of first strip electrode lines and a row direction of the electrode unit array is equal to an angle defined by the longitudinal direction of the plurality of second strip electrode lines and the row direction of the electrode unit array (figure 1 and page 4 line 52 – page 5 line 6).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US Pub. 20190079620) in view of Ma et al. (US Pub. 20190050100 and hereafter Ma). 
As per claim 10, Yoshida teaches (in figures 1-7) a display substrate, comprising: a common electrode (25) comprising an electrode unit array, wherein the electrode unit array comprises a plurality of electrode units (portions of common electrode 25 each of which is defined by the area of two pixels which are adjacent in the row direction and within the same touch electrode 30), each of which corresponds to two adjacent sub-pixels (PX see paragraph 35 lines 23-25) and comprises a boundary electrode line (portions of 25 corresponding to the shaded portions labeled as R1 in the annotated figure below) and an inner region (regions within the boundary electrode line shown as shaded portions labeled as R1 in the annotated figure below) defined by the boundary electrode line, the inner region comprising a first region (regions corresponding to region labeled as R2 in the annotated figure below) and a second region (regions corresponding to region labeled as R3 in the annotated figure below), wherein: the first region comprises a plurality of first strip electrode lines (portions of 25 between openings 25A in the regions corresponding to region labeled as R2 in the annotated figure below) having a same longitudinal direction, in which two adjacent first strip electrode lines are not connected inside the first region; and the second region comprises a plurality of second strip electrode lines (portions of 25 between openings 25A in the regions corresponding to region labeled as R3 in the annotated figure below) having a same longitudinal direction, in which two adjacent second strip electrode lines are not connected inside the second region.
Yoshida does not teach that the common electrode further comprises a plurality of row connection parts, each of which is connected between two adjacent electrode units in a row direction of the electrode unit array. 
However, Ma teaches (in figure in figures 6-7) an arrangement for data lines (1301), gate lines (120), touch lines (1501), and TFTs (180) wherein the data lines and the touch lines are alternately provided between each pixel electrode (1901) in a row direction and two gate lines are provided between each pixel electrode in a column direction and forming touch electrodes (140) to include openings (220 and 230) which overlap touch lines (1501), gate lines (120) and TFTs (180) in order to prevent parasitic capacitance between the touch electrode and the TFTs and the touch lines of other touch electrodes while providing row connection parts (portion of 200 overlapping data lines 1301) which overlap the data lines in order to prevent the electric field generated by the data line the pixel electrode from affecting the rotation of the liquid crystals (paragraph 99).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the data lines, gate lines, touch lines, and TFTs in Yoshida in the manner taught by Ma and to modify the common electrode in Yoshida to include the openings and connection parts as suggested by Ma. 
The motivation would have been to which prevent parasitic capacitance between the touch electrode and touch lines of other touch electrodes and prevent the electric field generated by the data line and the pixel electrode from affecting the rotation of the liquid crystals.
As per claim 11, Yoshida in view of Ma teaches that all sub-pixels (PX in Yoshida) constitute a sub-pixel array; and the display substrate further comprises data lines (23B in Yoshida as modified Ma), each of which is disposed opposite to row connection parts (portions of 25 in Yoshida overlapping the data lines as taught by Ma) in a same column, and each of which is connected to sub-pixels of two adjacent columns in the sub-pixel array (see figure 6 of Ma).
As per claim 12, Yoshida teaches (in figures 1-7) a display substrate, comprising: a common electrode (25) comprising an electrode unit array, wherein the electrode unit array comprises a plurality of electrode units (portions of common electrode 25 each of which is defined by the area of two pixels which are adjacent in the row direction and within the same touch electrode 30), each of which corresponds to two adjacent sub-pixels (PX see paragraph 35 lines 23-25) and comprises a boundary electrode line (portions of 25 corresponding to the shaded portions labeled as R1 in the annotated figure below) and an inner region (regions within the boundary electrode line shown as shaded portions labeled as R1 in the annotated figure below) defined by the boundary electrode line, the inner region comprising a first region (regions corresponding to region labeled as R2 in the annotated figure below) and a second region (regions corresponding to region labeled as R3 in the annotated figure below), wherein: the first region comprises a plurality of first strip electrode lines (portions of 25 between openings 25A in the regions corresponding to region labeled as R2 in the annotated figure below) having a same longitudinal direction, in which two adjacent first strip electrode lines are not connected inside the first region; and the second region comprises a plurality of second strip electrode lines (portions of 25 between openings 25A in the regions corresponding to region labeled as R3 in the annotated figure below) having a same longitudinal direction, in which two adjacent second strip electrode lines are not connected inside the second region wherein all sub-pixels constitute a sub-pixel array.
Yoshida does not teach that the display substrate further comprises gate lines having an amount that is twice an amount of rows of the sub-pixel array, wherein each of the gate lines is connected to partial sub-pixels in a corresponding row of the sub-pixel array.
However, Ma teaches (in figure in figures 6-7) an arrangement for data lines (1301), gate lines (120), touch lines (1501), and TFTs (180) wherein the data lines and the touch lines are alternately provided between each pixel electrode (1901) in a row direction and two gate lines are provided between each pixel electrode such that the gate lines have an amount that is twice an amount of rows of the sub-pixel array, wherein each of the gate lines is connected to partial sub-pixels in a corresponding row of the sub-pixel array in a column direction and forming touch electrodes (140) to include openings (220 and 230) which overlap touch lines (1501), gate lines (120) and TFTs (180) in order to prevent parasitic capacitance between the touch electrode and the TFTs and the touch lines of other touch electrodes while providing row connection parts (portion of 200 overlapping data lines 1301) which overlap the data lines in order to prevent the electric field generated by the data line the pixel electrode from affecting the rotation of the liquid crystals (paragraph 99).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the data lines, gate lines, touch lines, and TFTs in Yoshida in the manner taught by Ma and to modify the common electrode in Yoshida to include the openings and connection parts as suggested by Ma. 
The motivation would have been to which prevent parasitic capacitance between the touch electrode and touch lines of other touch electrodes and prevent the electric field generated by the data line and the pixel electrode from affecting the rotation of the liquid crystals.

Annotated figures 
Annotated figure from Yoshida (US Pub. 20190079620)

    PNG
    media_image1.png
    914
    698
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US Pub. 20190272057) is cited for teaching (in figure 1-7B) a display panel comprising a common electrode (CE) comprising a plurality of electrode units (102) which function as touch electrodes and comprises openings (OP2) which overlap touch lines (SSL) and overlaps the data lines (DL).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871